       Case 3:20-cv-05783-LC-EMT Document 7 Filed 01/15/21 Page 1 of 2



                                                                            Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ASMAR NAFIS NEWSOME,
    Plaintiff,

vs.                                              Case No.: 3:20cv5783/LAC/EMT

M. JOSEPH, et al.,
     Defendants.
                                          /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 1, 2020 (ECF No. 5). Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

5) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to
        Case 3:20-cv-05783-LC-EMT Document 7 Filed 01/15/21 Page 2 of 2



                                                                      Page 2 of 2


comply with court orders.

       3.     The clerk is directed to close this case.

       DONE AND ORDERED this 15th day of January, 2020.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5783/LAC/EMT
